DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Invention I in the reply filed on August 10, 2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct. 26, 2017 and Oct. 30, 2019 have been considered by the Examiner.
Claim Objections
Claims 1, 2 and 9 are objected to because of the following informalities:  
Regarding claim 1, applicant may wish to amend line 5 to read, “a plurality of drive cables extending from the drive housing to the end effector” to clarify the drive cables extend from within the drive housing to the end effector.
Regarding claim 2, applicant may wish to add “of” after “a second two” at line 8;
Regarding claim 9, claim 9 depends on claim 9.  Examiner takes the position that claim 9 should depend on claim 8 as no other previous claim mentions first and second jaws.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the manual release tool" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The term "about" in claim 9 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant may wish to specify the opened angle, being careful to not introduce new matter.
Claims 6, 7 and 10 are rejected for dependency on the rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (US 2014/0276761).
Parihar discloses and shows a surgical tool, comprising: 
a drive housing (Fig. 4, item 112) that houses a plurality of drive cable capstans (Fig 39, items 446, 456, 466, 476, for example); 
an elongate shaft (Fig. 4, item 160) that extends from the drive housing; 
an end effector (180) operatively coupled to a distal end of the elongate shaft; 
a plurality of drive beams (see Fig. 9) extending between the drive housing and the end effector, wherein each drive beam is associated with a corresponding one of the plurality of drive cable capstans and rotation of the plurality of drive cable capstans correspondingly moves the plurality of drive cables to articulate the end effector (para. 0171); and 
a manual release assembly coupled to the drive housing and including a release switch (Fig. 17, item 281) that is manually movable between a disengaged position (Fig. 30A) and an engaged position (Fig. 30B), wherein, when the release switch is manually moved to the engaged position, the plurality of drive beam capstans are rotated to move the plurality of drive beams and thereby manually articulate the end effector.  
While Parihar mentions a beam to articulate the end effector, Parihar also mentions at paragraph 0145 that cables may be used in lieu of beams. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the beam from Parihar’s surgical tool with cables to achieve the predictable result of still being able to articulate the end effector.
claim 11, Parihar also discloses and shows a surgical tool further comprising  a plurality of drive gears (Fig. 46, items 540, 550, 570), wherein each drive gear forms part of a corresponding one of the plurality of capstans; and a plurality of driven gears (520, 522, 578, 579), each driven gear being positioned to be driven by a corresponding one of the plurality of drive gears, wherein each drive beam is operationally coupled to a corresponding one of the plurality of driven gears such that rotation of the plurality of drive capstans correspondingly rotates the plurality of drive gears and thereby rotates the plurality of driven gears, and rotation of the plurality of driven gears moves the plurality of drive beams to articulate the end effector.
Parihar mentions a beam to articulate the end effector, Parihar also mentions at paragraph 0145 that cables may be used in lieu of beams. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the beam from Parihar’s surgical tool with cables to achieve the predictable result of still being able to articulate the end effector.
Regarding claim 12, Parihar also discloses and shows a surgical tool where the end effector is one of forceps, a tissue grasper, a needle driver, scissors, an electro cautery tool, a stapler, a clip applier, and any combination thereof (paras. 0122 and 0145).
Allowable Subject Matter
Claims 2-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7, 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658